


Exhibit 10.30

 

AMENDMENT NO. 2 TO REVOLVING CREDIT FACILITY AGREEMENT

 

THIS AMENDMENT NO. 2 TO REVOLVING CREDIT FACILITY AGREEMENT, (this “Amendment”)
is made as of May 17, 2004, by and among SEACOR Holdings Inc., (as successor in
interest to SEACOR SMIT Inc.) (the “Borrower”), (2) the banks and financial
institutions whose names and addresses are set out in Schedule A to the Credit
Agreement, as defined below (together with any assignee pursuant to Section 11,
collectively, the “Lenders”, each a “Lender”), (3) FLEET NATIONAL BANK, a
national banking association, as syndication agent (the “Syndication Agent”),
(4) DNB NOR BANK ASA (formerly Den Norske Bank ASA), a bank incorporated under
the laws of the Kingdom of Norway, acting through its New York branch, with
offices at 200 Park Avenue, New York, New York, as administrative agent (the
“Administrative Agent”), (5) NORDEA, a Finnish banking corporation, acting
through Nordea Bank Finland Plc, New York Branch, as documentation agent (the
“Documentation Agent”), and (6) THE GOVERNOR AND COMPANY OF THE BANK OF
SCOTLAND, a bank incorporated under the laws of Scotland, as Co-Agent (the
“Co-Agent” and together with the Syndication Agent, the Administrative Agent and
the Documentation Agent, the “Agents”) and amends and is supplemental to that
certain Credit Agreement dated as of February 5, 2002, as amended by that
certain Amendment No. 1 to Credit Agreement dated as of March 15, 2004, by and
among the Borrower, the Lenders and the Agents (collectively, the “Credit
Agreement”).

 

WITNESSETH

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower a revolving credit facility in the amount of $200,000,000 (the
“Facility”) for the purposes described in Section 3.2 of the Credit Agreement;

 

WHEREAS, the Borrower has requested, and the Lenders have agreed, that the
definition of EBITDA be amended and that the Interest Coverage Ratio be
modified; and

 

NOW, THEREFORE, the parties hereto, in consideration of the premises and their
mutual covenants and agreements herein set forth, and intending to be legally
bound hereby, covenant and agree as follows:

 

1.               Definitions.  Unless otherwise defined herein, words and
expressions defined in the Credit Agreement have the same meanings when used
herein, including in the recitals hereto.

 

2.               Representations and Warranties.  The Borrower hereby reaffirms,
as of the date hereof, each and every representation and warranty made thereby
in the Credit Agreement (as the same may be amended hereby) and the Note
(updated mutatis mutandis).

 

--------------------------------------------------------------------------------


 

3.               No Defaults.  The Borrower hereby represents and warrants that
as of the date hereof there exists no Event of Default or any condition which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default.

 

4.               Performance of Covenants.  The Borrower hereby reaffirms that
it has duly performed and observed the covenants and undertakings set forth in
the Credit Agreement and the Note, on its part to be performed, and covenants
and undertakes to continue duly to perform and observe such covenants and
undertakings, as amended hereby, so long as the Credit Agreement, as the same is
amended hereby and may hereafter be amended or supplemented, shall remain in
effect.

 

5.               Amendment to the Credit Agreement.  Subject to the terms and
conditions of this Amendment, the Credit Agreement is hereby amended and
supplemented as follows:

 

(a)                                  all references to “this Agreement” shall be
deemed to refer to the Credit Agreement as amended by this Amendment; and

 

(b)                                 the definition “EBITDA” in Section 1.1 shall
be amended to read “means on a consolidated basis, the aggregate, to be measured
on a trailing twelve (12) month basis, of (i) operating income (before
deductions for interest, taxes, depreciation and amortization) (ii) interest
income, (iii) “Equity in Net Earnings of Fifty Percent (50%) or Less Owned
Companies” (as such term is used in the Borrower’s published financial reports)
and (iv) “Gains and Losses from Equipment Sales – Net” (as such term is used in
the Borrower’s published financial reports).”

 

(c)                                  Section 10.1 (a) (xvii) shall be amended to
read “Maintain, on a consolidated basis, an Interest Coverage Ratio of not less
than 3.25 to 1.0, determined at the end of each fiscal quarter.”

 

6.               No Other Amendment.  All other terms and conditions of the
Credit Agreement shall remain in full force and effect and the Credit Agreement
shall be read and construed as if the terms of this Amendment were included
therein by way of addition or substitution, as the case may be.

 

7.               Other Documents.  By the execution and delivery of this
Amendment, the Borrower and the Lenders hereby consent and agree that all
references to the Credit Agreement in the Note shall be deemed to refer to the
Credit Agreement as amended by this Amendment.  By the execution and delivery of
this Amendment, the Borrower hereby consents and agrees that the Note and any
other documents that may be executed as security for the Facility and the
Borrower’s obligations under the Credit Agreement shall remain in full force and
effect notwithstanding the amendments contemplated hereby.

 

8.               Fees and Expenses.  On the date of this Amendment, the Borrower
shall pay an amendment fee to the Administrative Agent (for the account of the
Lenders)

 

2

--------------------------------------------------------------------------------


 

in an amount of Twenty Thousand United States Dollars (US$20,000), such fee to
be distributed to the Lenders on a pro rata basis based on each Lenders
respective Commitment.  The Borrower agrees to pay promptly all costs and
expenses (including legal fees) of any Agent or Lender in connection with the
preparation of this Amendment.

 

9.               Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

 

10.         Counterparts.  This Amendment may be executed in as many
counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts each of which, when so executed, shall
be deemed to be an original but all such counterparts shall constitute but one
and the same agreement.

 

11.         Headings; Amendment.  In this Amendment, section headings are
inserted for convenience of reference only and shall be ignored in the
interpretation of this Amendment.  This Amendment cannot be amended other than
by written agreement signed by the parties hereto.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties have caused this Amendment to be
executed by a duly authorized officer as of the day and year first written
above.

 

 

SEACOR HOLDINGS INC.,

 

as Borrower

 

 

 

 

 

By:

 

/s/ Dick Fagerstal

 

 

Name:

Dick Fagerstal

 

Title:

Sr. Vice President, Corporate
Development, Treasurer

 

 

 

DNB NOR BANK ASA,
as Administrative Agent, Joint Lead
Arranger and Lender

FLEET NATIONAL BANK,
as Syndication Agent and Lender

 

 

 

 

By:

 

/s/ Barbara Gronquist

 

By:

 

/s/ Katherine A. Brand

 

Name:

Barbara Gronquist

Name:

Katherine A. Brand

Title:

Sr. Vice President

Title:

Director

 

 

 

By:

 

/s/ Nikolai A. Nachamkin

 

 

Name:

Nikolai A. Nachamkin

 

Title:

First Vice President

 

 

 

THE GOVERNOR AND COMPANY OF
THE BANK OF SCOTLAND, as Co-
Agent and Lender

NORDEA, acting through Nordea Bank
Finland Plc, New York Branch, as
Documentation Agent, Joint Lead Arranger
and Lender

 

 

By:

 

/s/ Alan Boothby

 

By:

 

/s/ Martin Lunder

 

Name:

Alan Boothby

Name:

Sr. Vice President

Title:

Director of Corporate Banking

Title:

Sr. Vice President

 

 

 

By:

 

/s/ Anne Engen

 

 

Name:

Anne Engen

 

Title:

Vice President

 

4

--------------------------------------------------------------------------------


 

HSH NORDBANK AG (formerly
Hamburgische Landesbank), as Lender

BANK ONE NA, as Lender

 

 

By:

 

/s/ Radtke

 

By:

 

/s/ Jane Bek Keil

 

Name:

Radtke

Name:

Jane Bek Keil

Title:

Vice President

Title:

Director

 

 

By:

 

/s/ Dr. Hermanns

 

 

Name:

Dr. Hermanns

 

Title:

Sr. Vice President

 

 

 

 

 

WHITNEY NATIONAL BANK, as
Lender

 

By:

 

/s/ Edgar W. Santa Cruz III

 

 

Name:

Edgar W. Santa Cruz III

 

Title:

Vice President

 

 

5

--------------------------------------------------------------------------------
